 



EXHIBIT 10.1
HORIZON BANCORP
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated as of January 1, 1997
2/98

84



--------------------------------------------------------------------------------



 



HORIZON BANCORP SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

              ARTICLE           PAGE     INTRODUCTION   1
 
            I.   DEFINITIONS   1
 
           
 
  1.1   Adjustment   1
 
  1.2   Adjustment Factor   2
 
  1.3   Board   2
 
  1.4   Code   2
 
  1.5   Committee   2
 
  1.6   Company   2
 
  1.7   Compensation   2
 
  1.8   Effective Date   2
 
  1.9   Employee   2
 
  1.10   Excess Matching Contributions   3
 
  1.11   Excess Matching Contributions Account   3
 
  1.12   Employer Supplemental Contributions   3
 
  1.13   Employer Supplemental Contributions Account   3
 
  1.14   Excess Salary Redirection Contributions   3
 
  1.15   Excess Salary Redirection Contributions Account   3
 
  1.16   Individual Account   3
 
  1.17   Matching Contributions   3
 
  1.18   Matching Contributions Account   4
 
  1.19   Participant   4
 
  1.20   Plan   4
 
  1.21   Plan Year   4
 
  1.22   Salary Redirection Contributions   4
 
  1.23   Salary Redirection Contributions Account   4
 
  1.24   Thrift Plan   4
 
  1.25   Total and Permanent Disability   4
 
            II.   ELIGIBILITY AND PARTICIPATION   4
 
           

i

85



--------------------------------------------------------------------------------



 



              ARTICLE           PAGE III.   CONTRIBUTIONS AND ALLOCATIONS   5
 
           
 
  3.1   Excess Salary Redirection Contributions   5
 
  3.2   Excess Matching Contributions   7
 
  3.3   Employer Supplemental Contributions   7
 
  3.4   Allocation of Adjustments   8
 
  3.5   Allocation of Forfeitures   9
 
            IV.   FUNDING OF BENEFITS   9
 
           
 
  4.1   Unsecured Contractual Rights   9
 
  4.2   Trust   9
 
  4.3   Change in Control   10
 
            V.   DISTRIBUTIONS   10
 
           
 
  5.1   Forfeitures on Termination of Service   10
 
  5.2   Year of Service   11
 
  5.3   Time of Payment of Benefits   11
 
  5.4   Method of Payment   11
 
  5.5   Death of the Participant and Beneficiary Designation   11
 
  5.6   Payment Form Elections   12
 
            VI.   PLAN ADMINISTRATION   12
 
           
 
  6.1   Company   12
 
  6.2   Benefits Committee   13
 
  6.3   Claims Procedure   13
 
  6.4   Records   15
 
  6.5   No Liability   15
 
  6.6   Indemnity of Committee Members   15
 
  6.7   Discretionary Powers and Authority of the Company and Committee   15
 
            VII.   AMENDMENT AND TERMINATION OF THE PLAN   15
 
           
 
  7.1   Amendment of the Plan   15
 
  7.2   Termination of the Plan   15
 
            VIII.   MISCELLANEOUS   16
 
           
 
  8.1   Governing Law   16
 
  8.2   Headings and Gender   16

ii

86



--------------------------------------------------------------------------------



 



              ARTICLE           PAGE
 
  8.3   Administration Expenses   16
 
  8.4   Participant's Rights; Acquittance   16
 
  8.5   Spendthrift Clause   16
 
  8.6   Counterparts   16
 
  8.7   No Enlargement of Employment Rights   16
 
  8.8   Limitations on Liability   16
 
  8.9   Incapacity of Participant or Beneficiary   17
 
  8.10   Corporate Successors   17
 
                SIGNATURES   17

87



--------------------------------------------------------------------------------



 



INTRODUCTION
     Effective January 1, 1997, Horizon Bancorp (the “Company”) adopts the
Horizon Bancorp Supplemental Executive Retirement Plan (the “Plan”) as set forth
herein. This Plan constitutes a complete amendment and restatement of the Plan
which was originally effective January 1, 1993. The provisions of this amended
and restated Plan shall be effective for Plan Years commencing on and after
January 1, 1997, unless otherwise specified herein or required by applicable
law. The rights and benefits, if any, of individuals who were employed by the
Company prior to the Effective Date shall be determined in accordance with the
provisions of the Plan, if any, in effect on the date their employment
terminated.
     The purpose of this Plan is to permit a select group of management or
highly compensated employees of the Company or its subsidiaries who participate
in the Horizon Bancorp Employees’ Thrift Plan (the “Thrift Plan”) to elect to
defer compensation from the Company or receive contributions from the Company
without regard to the limitations imposed by the Internal Revenue Code of 1986,
as amended (the “Code”) on the benefits which may accrue to such employees under
the Thrift Plan. It is the intention of the Company that the Plan shall
constitute an unfunded arrangement maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees for federal income tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
ARTICLE I
DEFINITIONS
     Whenever the initial letter of a word or phrase is capitalized herein, the
following words and phrases shall have the meanings stated below unless a
different meaning is plainly required by the context:
     1.1 “Adjustment” means the amounts of earnings or losses credited to a
Participant’s Individual Account pursuant to Section 3.4 for each Plan Year. The
amount of interest credited shall be determined based on the investment earnings
under the funding method(s) used by the Company pursuant to Section 4.2.
However, if no such method is used, interest shall be credited to a
Participant’s Individual Account at a rate equal to the average twenty-six
(26) week U.S. Treasury Bill rate published in the Wall Street Journal as in
effect as of the first business day of each calendar month. Effective January 1,
1997, Adjustments made to each Participant’s Individual Account shall be
determined as if the amounts credited to such Individual Account were invested
in hypothetical investments designated by the Committee to be used to measure
increases or decreases in the Individual Account over time.
     1.2 “Adjustment Factor” means the cost of living adjustment factor
prescribed by the Secretary of the Treasury under Section 415(d) of the Code, as
applied to such items and in such manner as the Secretary of the Treasury shall
provide.
     1.3 “Board” means the Board of Directors of the Company.
     1.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a section of the Code shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes said section.
     1.5 “Committee” means the Benefits Committee described in Section 6.2 of
the Plan.

88



--------------------------------------------------------------------------------



 



     1.6 “Company” means Horizon Bancorp.
     1.7 “Compensation” means a Participant’s wages, salaries and fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) paid during a Plan Year for personal services
actually rendered in the course of employment with the Company to the extent
that the amounts are includable in gross income including, but not limited to,
commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, reimbursements, overtime and expense allowances. Compensation shall
include (i) elective contributions to the Plan or any other plan maintained by
the Company on the Employee’s behalf, (ii) compensation deferred under an
eligible deferred compensation plan within the meaning of Section 457(b)
(relating to deferred compensation plans maintained by state and local
governments and tax-exempt organizations), and (iii) employee contributions
(under governmental plans) described in Section 141(h)(2) of the Code that are
picked up by the employing unit and thus are treated as company contributions.
“Elective contributions” are amounts excludable from the Employee’s gross income
under Section 402(a)(8) of the Code (relating to an arrangement under
Section 401(k)), Section 402(h) of the Code (relating to a simplified employee
pension plan), Section 125 of the Code (relating to a cafeteria plan), Section
403(b) of the Code (relating to a tax-sheltered annuity), or under this Plan.
Compensation taken into account for all purposes under the Plan shall not be
limited as provided in Section 401(a)(17) of the Code to the first Two Hundred
Thousand Dollars ($200,000), as adjusted by the Adjustment Factor, of any
Participant’s Compensation. Effective January 1, 1997, Compensation shall not
include wages received upon the exercise by a Participant of a stock
appreciation right (“SAR”) received under any plan provided by the Company or
its subsidiaries.
     1.8 “Effective Date” means January 1, 1997.
     1.9 “Employee” means any person who is employed by the Company or any of
its “afffiliates” as defined under Code Sections 414(b), 414(c), 414(m) or
414(o).
     1.10 “Excess Matching Contributions” means contributions made to the Plan
by the Company for the Plan Year, at the discretion of the Company, and
allocated to a Participant’s Individual Account by reason of the Participant’s
Excess Salary Redirection Contributions contributed to the Plan pursuant to
Section 3.1(a).
     1.11 “Excess Matching Contributions Account” means that portion of a
Participant’s Individual Account attributable to (a) Excess Matching
Contributions allocated to such Participant pursuant to Section 3.2 and (b) the
Participant’s proportionate share, attributable to his Excess Matching
Contribution Account, of the Adjustments, reduced by any distributions from such
account pursuant to Article V.
     1.12 “Employer Supplemental Contributions” means contributions made to the
Plan by the Company for the Plan Year, at the discretion of the Company,
pursuant to Section 3.3.
     1.13 “Employer Supplemental Contributions Account” means that portion of a
Participant’s Individual Account attributable to (a) Employer Supplemental
Contributions allocated to such Participant pursuant to Section 3.3 and (b) the
Participant’s proportionate share, attributable to his Employer Supplemental
Contributions Account, of the Adjustments, reduced by any distributions from
such account pursuant to Article V.

89



--------------------------------------------------------------------------------



 



     1.14 “Excess Salary Redirection Contributions” means contributions made to
the Plan pursuant to Section 3.1 by the Company, at the election of the
Participant, and at the discretion of the Company, in lieu of cash Compensation
under a Participation Agreement between the Participant and the Company.
     1.15 “Excess Salary Redirection Contributions Account” means that portion
of a Participant’s Individual Account attributable to (a) Excess Salary
Redirection Contributions allocated to such Participant pursuant to Section 3.1
and (b) the Participant’s proportionate share, attributable to his Excess Salary
Redirection Contributions Account, of the Adjustments, reduced by any
distributions from such account pursuant to Article V.
     1.16 “Individual Account” means the detailed record kept of the amounts
credited or charged to each Participant in accordance with the terms of the
Plan. Such Individual Account is comprised of whichever of the following are
applicable to a particular Participant: Excess Matching Contributions Account,
Excess Salary Redirection Contributions Account and Employer Supplemental
Contributions Account and any earnings (or losses) with respect thereto.
     1.17 “Matching Contributions” means the matching contributions made to the
Thrift Plan by the Company for the Plan Year and allocated to a Participant’s
Matching Contributions Account under the Thrift Plan by reason of the
Participant’s Salary Redirection Contributions made thereunder.
     1.18 “Matching Contributions Account” means the account established for a
Participant under the Thrift Plan to which Matching Contributions are made.
     1.19 “Participant” means a salaried Employee of the Company or its
subsidiaries who is a Participant under the Thrift Plan and who becomes a
Participant pursuant to the provisions of Article II of the Plan.
     1.20 “Plan” means the Horizon Bancorp Supplemental Executive Retirement
Plan.
     1.21 “Plan Year” means the twelve (12) month period beginning January 1 and
ended December 31.
     1.22 “Salary Redirection Contributions” means a Participant’s contributions
made to the Thrift Plan by the Company at the election of the Participant, in
lieu of cash Compensation, pursuant to a salary redirection agreement between
the Participant and the Company and allocated to a Participant’s Salary
Redirection Contributions Account under the Thrift Plan.
     1.23 “Salary Redirection Contributions Account” means the account
established for a Participant under the Thrift Plan to which Salary Redirection
Contributions are allocated.
     1.24 “Thrift Plan” means the Horizon Bancorp Employees’ Thrift Plan, as
amended from time to time.
     1.25 “Total and Permanent Disability” or “Totally and Permanently Disabled”
means a disability as determined for purposes of the Federal Social Security Act
which qualifies the Participant for permanent disability insurance payments in
accordance with such Act. Disability

90



--------------------------------------------------------------------------------



 



for purposes of the Plan shall not include any disability which is incurred
while the Participant is on leave of absence because of military or similar
service and for which a governmental pension is payable. The Committee may
require subsequent proof of continued disability, prior to the Participant’s
sixty-fifth (65th) birthday, at intervals of not less than six (6) months. A
minimal level of earnings in restricted activity during any period of disability
shall not disqualify a Participant from receiving disability benefits for such
period if the disabled Participant receives disability benefits under the Social
Security Act for the same period.
ARTICLE II
ELIGIBILITY AND PARTICIPATION
     A management or highly compensated Employee of the Company or its
subsidiaries is eligible to participate in the Plan provided such Employee is
designated as a Participant by the Board in writing.
ARTICLE III
CONTRIBUTIONS AND ALLOCATIONS
     3.1 Excess Salary Redirection Contributions.

  (a)   Amount of Contribution. The Company shall credit, as of each pay period,
Excess Salary Redirection Contributions on behalf of each executive who is a
Participant under the Plan for the Plan Year, such percentage (or dollar amount)
of such Participant’s Compensation as mutually agreed upon between the
Participant and the Company pursuant to the terms of a Participation Agreement
meeting the requirements of Section 3.1(d) prior to the beginning of each Plan
Year. The Participant will elect in the Participation Agreement to defer an
overall percentage (or dollar amount) of the Participant’s Compensation which
shall represent the total amount of deferrals to both the Thrift Plan and this
Plan. The percentage (or dollar amount) of the Participant’s Excess Salary
Redirection Contributions shall be the percentage (or dollar amount) remaining
of the total percentage (or dollar amount) elected on the Participation
Agreement after the maximum percentage (or dollar amount) of Salary Redirection
Contributions made to the Thrift Plan are taken into account. Such percentage
(or dollar amount) shall remain in effect for each Plan Year thereafter until or
unless another percentage (or dollar amount) is agreed upon by the Participant
and the Company prior to the beginning of the applicable Plan Year or until the
Company notifies the Participant, prior to the beginning of such Plan Year, that
the Participant is no longer eligible for contributions under this Section 3.1.
    (b)   The maximum percentage of a Participant’s Compensation that may
constitute Excess Salary Redirection Contributions for a Plan Year shall not,
when added to a Participant’s Salary Redirection Contributions under the Thrift
Plan, exceed twenty-five percent (25%) of such Participant’s Compensation for
such Plan Year.     (c)   Timing of Contributions. Excess Salary Redirection
Contributions made for the benefit of a Participant for any Plan Year shall be
made to a Participant’s Excess Salary Redirection Contributions Account within
the

91



--------------------------------------------------------------------------------



 



      time prescribed for making Salary Redirection Contributions under the
Thrift Plan.     (d)   Participation Agreement. As a condition to the Company’s
obligation to make an Excess Salary Redirection Contribution for the benefit of
a Participant pursuant to subsection (a), the Participant must execute a
Participation Agreement with the Company on such forms as prescribed by the
Committee in which it is agreed that the Company will redirect a portion of the
Participant’s Compensation, as specified in the Participation Agreement, during
each pay period. The Participation Agreement for any Plan Year must be executed
and delivered by the Participant and the Company prior to the January 1 of the
calendar year to which the Participation Agreement relates. Provided, however,
in the case of a Participant who has not previously elected to have Excess
Salary Redirection Contributions made under the Plan on his behalf, such
Participant may elect to have such contributions made after January 1 of the
calendar year to which the Participation Agreement relates, so long as the
Participant has executed and delivered an Excess Salary Redirection Agreement
prior to the date the Participant renders services for the Company with respect
to which the Excess Salary Redirection Contributions shall relate.

     The Participant’s election to defer a portion of his Compensation each year
shall be irrevocable once made, except that the Committee, in its sole
discretion, may waive the Participant’s election to defer compensation if the
Participant has suffered an unforeseeable emergency which results in severe
financial hardship. Such waiver shall apply to the portion of the calendar year
remaining after the Committee’s determination that the Participant has suffered
a severe financial hardship. The effective date of the waiver shall be fixed by
the Committee after application by the Participant under such procedures as may
be fixed by the Committee. The Participant’s application shall include a signed
statement of the facts causing financial hardship and any other facts required
by the Committee in its discretion.
     For purposes of this Section 3.1, an unforeseeable emergency is a severe
financial hardship to a Participant resulting from a sudden and unexpected
illness or accident of the Participant or a dependent of the Participant (as
defined in Section 152(a) of the Code), loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseen circumstances arising
as a result of events beyond the control of the Participant. The circumstances
that will constitute an unforeseeable emergency will depend upon the facts of
each case; however, the Committee shall not grant any waiver of a Participant’s
deferral election to the extent that his hardship may be relieved (i) through
reimbursement or compensation by insurance or otherwise; (ii) by liquidation of
the Participant’s assets, to the extent liquidation of such assets would not
itself cause severe financial hardship; or (iii) by cessation of Salary
Redirection Contributions under the Thrift Plan. An unforeseeable emergency
shall not include the need to send a Participant’s child to college or the
desire to purchase a home.

92



--------------------------------------------------------------------------------



 



     3.2 Excess Matching Contributions.

  (a)   Amount of Contribution. The Company may, but shall not be required to,
make Excess Matching Contributions under the Plan. Excess Matching Contributions
to be made by the Company for the benefit of a Participant for any Plan Year
shall consist of two parts. The first part shall be in an amount, as determined
by the Board, which does not exceed the difference between (i) and (ii) below:

  (i)   The Matching Contributions which would have been allocated to the
Participant’s Matching Contributions Account under the Thrift Plan for the Plan
Year without giving effect to the limitations on Compensation imposed by
Section 401(a)(17) of the Code, the reductions applicable to highly compensated
employees due to the discrimination tests set forth in Section 401(k) and (m) of
the Code, the limitations on Salary Redirection Contributions imposed by Section
402(g) of the Code or the limitations on annual additions imposed by Section 415
of the Code.     (ii)   The amount of Matching Contributions actually allocated
to the Participant’s Matching Contributions Account under the Thrift Plan for
the Plan Year.

  (b)   In addition to the Excess Matching Contributions specified in subsection
(a), the Company may, as determined by the Board, make an additional Excess
Matching Contribution in such amount as shall be determined by the Board in its
discretion.     (c)   Timing of Contributions. Excess Matching Contributions
made for the benefit of a Participant for any Plan Year shall be credited to a
Participant’s Excess Matching Contributions Account within the time prescribed
for making Matching Contributions under the Thrift Plan.

     3.3 Employer Supplemental Contributions. In addition to the Excess Matching
Contributions provided for in Section 3.2, the Employer may make Employer
Supplemental Contributions under the plan in accordance with the provisions of
subsections (a) and (b).

  (a)   Amount of Contribution. The Company may, but shall not be required to,
contribute on behalf of a Participant such amounts as the Board may in its
discretion determine from time to time to be advisable, which amounts shall
constitute the Employer Supplemental Contributions under the Plan.     (b)  
Timing of Contributions. Employer Supplemental Contributions may be made by the
Company at any time.

93



--------------------------------------------------------------------------------



 



     3.4 Allocation of Adjustments.

  (a)   Individual Accounts. The Committee shall establish and maintain an
Individual Account in the name of each Participant to which the Committee shall
credit all amounts allocated to each such Participant pursuant to this
Article III. Each Individual Account shall be comprised of whichever of the
following are applicable to a particular Participant: Excess Matching
Contributions Account, Excess Salary Redirection Contributions Account and
Employer Supplemental Contributions Account.     (b)   Determination of
Adjustments. Following the allocations made pursuant to Sections 3.1, 3.2, and
3.3, the Committee shall determine the Adjustments for December 31 of the
applicable Plan Year (and, in the event a Participant is eligible for a
distribution as provided in Article V, for the last day of the month immediately
preceding the month the Participant terminates service for any reason), and on
such other dates as the Committee deems advisable, by adding together all income
received, and realized and unrealized gains and any realized and unrealized
losses since the most recent allocation of Adjustments to Participants’
Individual Accounts.     (c)   Allocation of Adjustments Prior to January 1,
1997. For all Plan Years ending prior to January 1, 1997, the Adjustments shall
be allocated as of the end of the Plan Year to the Individual Accounts of
Participants who maintain a credit balance in their Individual Accounts as of
such date in the same proportion that the balance of each Participant’s
Individual Account as of such date bears to the balance of all Individual
Accounts of Participants in the Plan on such date. Provided, however, in the
event any Participant is entitled to a distribution of his Individual Account
under Article V, the Adjustments shall be allocated as of the last day of the
month immediately preceding the month in which the Participant’s termination of
service occurs.     (d)   Allocation of Adjustments Commencing on January 1,
1997. Effective as of January 1, 1997, Adjustments shall be determined for each
Participant’s Individual Account under Section 3.4(b) above, and then credited
to each Participant’s Individual Account under this subsection (d) as of the
last day of the Plan Year and on such other dates as the Committee deems
advisable. Provided, however, in the event any Participant is entitled to a
distribution of this Individual Account under Article V, the Adjustments shall
be allocated as of the last day of the month immediately preceding the month in
which the Participant’s termination of service occurs. No provision of the Plan
shall impose or be deemed to impose any obligation upon the Company, other than
an unsecured contractual obligation to make a cash payment to Participants and
their beneficiaries in accordance with the terms of the Plan. Benefits payable
under the Plan shall be paid directly by the Company from the Company’s general
assets.

94



--------------------------------------------------------------------------------



 



     3.5 Allocation of Forfeitures. The amount, if any, of a Participant’s
Excess Matching Contributions and Employer Supplemental Contributions Accounts
forfeited under Section 5.1 shall be allocated to the Excess Matching
Contributions Accounts or the Employer Supplemental Contributions Accounts, as
the case may be, of all other Participants eligible to receive Excess Matching
Contributions under Section 3.2 and Employer Supplemental Contributions under
Section 3.3 for the Plan Year in which the forfeiture occurs. Such allocation
shall be allocated in the proportion that the Participant’s Compensation for the
Plan Year bears to the total Compensation of all Participants for such Plan
Year. If, however, there are no Participants under the Plan who are eligible to
receive an allocation of forfeitures for the Plan Year in which a forfeiture
occurs, then, once the Company has satisfied all obligations to Participants
under the Plan, such forfeiture shall revert to the Company.
ARTICLE IV
FUNDING OF BENEFITS
     4.1 Unsecured Contractual Rights. The Plan at all times shall be unfunded
and shall constitute a mere promise by the Company to make benefit payments in
the future. Notwithstanding any other provision of this Plan or any trust
created in connection with the Plan, neither a Participant nor his designated
beneficiary shall have any preferred claim on, or any beneficial ownership
interest in, any assets of the Company prior to the time benefits are paid as
provided in Article V, including any Compensation deferred hereunder by the
Participant. All rights created under this Plan shall be mere unsecured
contractual rights of the Participant against the Company.
     4.2 Trust. Notwithstanding the provisions of Section 4.1, the Committee
may, in its discretion, satisfy all or any part of the Company’s obligations
under the Plan from a trust established by the Company in connection with the
Plan or from an insurance contract, annuity or similar vehicle owned by the
Company or by setting aside and investing amounts deferred under the Plan as an
asset of the Company. Any such trust or other vehicle shall constitute solely a
means to assist the Company in meeting its promised obligations under the Plan
and shall not constitute a funded account within the meaning of ERISA or the
Code, nor shall it create a security interest for the benefit of any Participant
or beneficiary. Any trust created hereunder shall conform in all respects to the
terms of the Model Trust, as described in Revenue Procedure 92-64.
     4.3 Change in Control.

  (a)   Establishment of a Trust Due to Change in Control of the Company.
Notwithstanding the provisions of Sections 4.1 and 4.2, upon a Change in Control
of the Company, as defined in Section 4.3(b), the Company shall, as soon as
possible, but in no event later than ninety (90) days following the Change in
Control, establish a trust that shall substantially conform to the model trust,
as described in Revenue Procedure 92-64. Upon the creation of such trust, the
Company shall make an irrevocable lump sum contribution to the trust in an
amount that is sufficient to pay all Plan Participants and beneficiaries the
benefits to which Plan Participants or their beneficiaries would be entitled
pursuant to the terms of the Plan as of the date on which the Change in Control
occurred.     (b)   Definition of Change in Control. “Change in Control” means a
change in control of a nature that would be required to be reported in response
to

95



--------------------------------------------------------------------------------



 



      Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended, or if Item 6(e) is no longer in
effect, any regulations issued by the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934 which serve similar purposes;
provided that, without limitation, a Change in Control shall be deemed to have
occurred if and when (i) any “person” (as such term is used in Sections 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934) is or becomes a beneficial
owner, directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities or (ii) individuals who were members of the Board of
Directors of the Company immediately prior to a meeting of the shareholders of
the Company involving a contest for the election of directors shall not
constitute a majority of the Board of Directors following such election.
Notwithstanding the foregoing, a Change in Control of the Company shall not
occur as a result of the issuance of stock by the Company in connection with any
public offering or private placement of its stock.

ARTICLE V
DISTRIBUTIONS
     5.1 Forfeitures on Termination of Service. A Participant’s Excess Salary
Redirection Contributions Account shall not be subject to forfeiture or
reversion to the Company hereunder. Provided, however, to the extent specified
by the Board at the time an Employee becomes a Participant, the Participant’s
Excess Matching Contributions Account and Employer Supplemental Contributions
Account under the Plan shall be subject to forfeiture upon the Participant’s
termination of employment, prior to his completion of such number of Years of
Service as shall be determined by the Board at the time he became a Participant,
under circumstances other than any one of the following: (i) the death of the
Participant while still employed; (ii) the Committee’s determination that the
Participant is Totally and Permanently Disabled; or (iii) a Participant’s
retirement on or after attaining age sixty-five (65).
     Notwithstanding the foregoing provisions of this Section 5.1, the
Participant shall not have any preferred claim on, or any beneficial ownership
interest in, any assets of the Company or any trust created in connection with
the Plan and any such assets shall be and remain subject to the claims of the
Company’s creditors until the time such assets are actually paid to the
Participant as provided in Article V.
     5.2 Year of Service. For purposes of this Article V, a Year of Service
means each Plan Year (commencing on and after the Effective Date) during which
the Employee has completed one thousand (1,000) Hours of Service for the
Company, as defined in Section 1.23 of the Thrift Plan.
     5.3 Time of Payment of Benefits. All nonforfeitable amounts credited to a
Participant’s Individual Account, including any Adjustments credited in
accordance with Section 3.5, shall be distributed to a Participant (or his
designated beneficiary) within thirty (30) days after the earliest of a
Participant’s termination of service following death, Total and Permanent
Disability, retirement on or after attaining age sixty-five (65) or other
separation from service with the Company.

96



--------------------------------------------------------------------------------



 



     5.4 Method of Payment. Benefits shall be distributed in a single lump sum
payment or in substantially equal annual installments over a period of not less
than three (3) nor more than twelve (12) years, or in a combination of those two
(2) methods, as elected by a Participant in accordance with the provisions of
Section 5.6.
     5.5 Death of the Participant and Beneficiary Designation. If a Participant
dies before the distribution of his benefits under the Plan commences, the
Participant’s benefits shall be distributed to the Participant’s designated
beneficiary or beneficiaries in a single lump sum or in substantially equal
annual installments or in a combination of those two methods, as elected by the
Participant in accordance with the provisions of Section 5.6, as soon as
reasonably practicable after the Participant’s death. Installment payments under
this Section 5.5 shall be made over a period which is not less than three
(3) nor more than twelve (12) years. If a Participant dies after distribution of
his benefits under the Plan has begun, the balance of the Participant’s benefits
yet to be distributed (if any) shall continue to be distributed to the
Participant’s designated beneficiary or beneficiaries in the manner in which
such benefits were being distributed on the date of the Participant’s death.
     The Participant may designate a primary and contingent beneficiary or
beneficiaries on forms provided by the Committee, which for this purpose may
include the Participation Agreement. Such designation may be changed at any time
for any reason by the Participant. If the Participant fails to designate a
beneficiary, or if such designation shall for any reason be illegal or
ineffective, or if the designated beneficiary shall not survive the Participant,
his benefits under the Plan shall be paid: (i) to his surviving spouse; (ii) if
there is no surviving spouse, to his descendants (including legally adopted
children or their descendants) per stirpes; (iii) if there is neither a
surviving spouse nor surviving descendants, to the duly appointed and qualified
executor or other personal representative of the Participant to be distributed
in accordance with the Participant’s wills or applicable intestacy law; or
(iv) in the event that there shall be no such representative duly appointed and
qualified within thirty (30) days after the date of death of the Participant,
then to such persons as, at the date of his death, would be entitled to share in
the distribution of the Participant’s estate under the provisions of the
applicable statute then in force governing the descent of intestate property, in
the proportions specified in such statute. The Committee may determine the
identity of the distributees, and in so doing may act and rely upon any
information it may deem reliable upon reasonable inquiry, and upon any
affidavit, certificate, or other paper believed by it to be genuine, and upon
any evidence believed by it to be sufficient.
     5.6 Payment Form Elections. A Participant shall designate the method of
payment to be used under Sections 5.4 and 5.5 at the time he becomes a
Participant in this Plan on the form authorized by and filed with the Committee.
A Participant may change such designation by completing and filing a new
election form with the Committee at any time but in no event later than six
(6) months prior to the date on which his benefits first become distributable
under Section 5.3. If no election is in effect or if the Participant’s election
has not been timely or properly made at the time distributions are to commence
under either Section 5.4 or 5.5, distribution shall be made in five
(5) substantially equal annual installments.

97



--------------------------------------------------------------------------------



 



ARTICLE VI
PLAN ADMINISTRATION
     6.1 Company.

  (a)   The Company, in establishing and maintaining the Plan, of necessity
retains control of the operation and administration of the Plan. The Company, in
accordance with specific provisions of the Plan, has, as herein indicated,
delegated certain of these rights and obligations to the Committee which, in
turn, shall be solely responsible for those, and only those, delegated rights
and obligations.     (b)   The Company shall supply such full and timely
information for all matters relating to the Plan as (i) the Committee, (ii) the
trustee of any trust established in connection with the Plan, or (iii) the
attorneys, accountants and investment manager(s) engaged on behalf of the Plan
by the Company may require for the effective discharge of their respective
duties.

     6.2 Benefits Committee.

  (a)   The Company shall appoint a committee of not less than three
(3) persons, who are members of the Board but who are not Employees, to hold
office at the pleasure of the Company, such committee to be known as the
Benefits Committee (“Committee”). No Compensation shall be paid to members of
the Committee from the trust for service on such Committee. The Committee shall
choose from among its members a chairman and a secretary. Any action of the
Committee shall be determined by the vote of a majority of its members. Either
the chairman or the secretary may execute any certificate or written direction
on behalf of the Committee. If the Company shall fail to appoint the Committee,
then the Company shall constitute the plan administrator of the Plan and all
references to the Committee under the Plan shall be deemed for all purposes to
refer to the Company.     (b)   The Committee shall hold meetings upon such
notice, at such place or places and at such time or times as the Committee may
from time to time determine. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business.    
(c)   The Committee may employ such counsel, accountants, and other agents as it
shall deem advisable. The Company shall pay, or cause to be paid, the reasonable
compensation of such counsel, accountants, and other agents and any other
reasonable expenses incurred by the Committee in the administration of the Plan
and trust.     (d)   All members of the Committee shall serve until their
resignation or dismissal by the Board and vacancies shall be filled in the same
manner as the original appointments. The Board may dismiss any member of the
Committee with or without cause.

98



--------------------------------------------------------------------------------



 



     6.3 Claims Procedure.

  (a)   The Committee shall receive all applications for benefits. Upon receipt
by the Committee of such an application, it shall determine all facts which are
necessary to establish the right of an application to benefits under the
provisions of the Plan and the amount thereof as herein provided. Upon request,
the Committee shall afford the applicant the right of a hearing with respect to
any finding of fact or determination. The applicant shall be notified in writing
of any adverse decision with respect to his claim within sixty (60) days after
its submission. The notice shall be written in a manner calculated to be
understood by the applicant and shall include:

  (i)   The specific reason or reasons for the denial;     (ii)   Specific
references to the pertinent Plan provisions on which the denial is based;    
(iii)   A description of any additional material or information necessary for
the applicant to perfect the claim and an explanation why such material or
information is necessary; and     (iv)   An explanation of the Plan’s claim
review procedures.

  (b)   If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial sixty (60) day
period. In no event shall such extension exceed sixty (60) days.     (c)   In
the event a claim for benefits is denied or if the applicant has had no response
to such claim within sixty (60) days of its submission (in which case the claim
for benefits shall be deemed to have been denied), the applicant or his duly
authorized representative, at the applicant’s sole expense, may appeal the
denial to the Committee within sixty (60) days of the receipt of written notice
of denial or sixty (60) days from the date such claim is deemed to be denied. In
pursuing such appeal the applicant or his duly authorized representative:

  (i)   May request in writing that the Committee review the denial;     (ii)  
May review pertinent documents; and     (iii)   May submit issues and comments
in writing.

  (d)   The decision on review shall be made within sixty (60) days of receipt
of the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and shall
include specific references to the provisions of

99



--------------------------------------------------------------------------------



 



      the Plan on which such denial is based. If the decision on review is not
furnished within the time specified above, the claims shall be deemed denied on
review.

     6.4 Records. All acts and determinations of the Committee shall be duly
recorded by the secretary thereof and all such records together with such other
documents as may be necessary in exercising its duties under the Plan shall be
reserved in the custody of such secretary. Such records and documents shall at
all times be open for inspection and for the purpose of making copies by any
person designated by the Company.
     6.5 No Liability. The Company assumes no obligation or responsibility to
any of its Employees, Participants or beneficiaries for any act of, or failure
to act, on the part of the Committee (unless the Company is the Committee).
     6.6 Indemnity of Committee Members. The Company shall indemnify and save
harmless the members of the Committee, and each of them, from and against any
and all loss resulting from liability to which the Committee, or the members of
the Committee, may be subjected by reason of any act or conduct (except willful
misconduct or gross negligence) in their official capacities in the
administration of the Plan, including all expenses reasonably incurred in their
defense, in case the Company fails to provide such defense. The Committee
members and the Company may execute a letter agreement further delineating the
indemnification agreement of this Section 6.6.
     6.7 Discretionary Powers and Authority of the Company and Committee. The
Company and the Committee shall have any and all power and authority (including
discretion with respect to the exercise of that power and authority) which shall
be necessary, properly advisable, desirable or convenient to enable them to
carry out their responsibilities under the Plan. By way of illustration and not
limitation, the Company and Committee are empowered and authorized to (a) make
rules and regulations with respect to the Plan which are not inconsistent with
the provisions of the Plan or the Code; (b) determine, consistently therewith,
all questions that may arise concerning eligibility, benefits, status and rights
of any person claiming particular status under the Plan, including without
limitation Participants, beneficiaries and the spouses and beneficiaries
thereof; and (c) subject to and consistent with the Code, to construe and
interpret the Plan and correct any defect, supply any omissions or reconcile any
inconsistencies in the Plan. Subject to the provisions of Section 6.3, such
action shall be final, conclusive and binding upon all persons, whether or not
claiming benefits under the Plan.

100



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT AND TERMINATION OF THE PLAN
     7.1 Amendment of the Plan. The Company shall have the right at any time by
action of the Board, to modify, alter or amend the Plan in whole or in part.
     7.2 Termination of the Plan. The Company reserves the right at any time by
action of its Board to terminate the Plan by resolution of the Board or to
reduce or cease contributions at any time.
ARTICLE VIII
MISCELLANEOUS
     8.1 Governing Law. The Plan shall be construed, regulated and administered
according to the laws of the State of Indiana, except in those areas preempted
by the laws of the United States of America in which case such laws will
control.
     8.2 Headings and Gender. The headings and subheadings in the Plan have been
inserted for convenience of reference only and shall not affect the construction
of the provisions hereof. In any necessary construction the masculine shall
include the feminine and the singular the plural, and vice versa.
     8.3 Administration Expenses. The expenses of administering the Plan shall
be paid by the Company.
     8.4 Participant’s Rights; Acquittance. No Participant in the Plan shall
acquire any right to be retained in the Company’s employ by virtue of the Plan,
nor, upon his dismissal, or upon his voluntary termination of employment, shall
he have any right or interest in and to any assets of the Company other than as
specifically provided herein. Unless a trust is established in connection with
the Plan, the Company shall be liable for the payment of any benefit provided
for herein.
     8.5 Spendthrift Clause. No benefit or interest available hereunder will be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or the Participant’s designated beneficiary, either voluntarily or
involuntarily.
     8.6 Counterparts. The Plan may be executed in any number of counterparts,
each of which shall constitute but one and the same instrument and may be
sufficiently evidenced by any one counterpart.
     8.7 No Enlargement of Employment Rights. Nothing contained in the Plan
shall be construed as a contract of employment between the Company and any
person, nor shall the Plan be deemed to give any person the right to be retained
in the employ of the Company or limit the right of the Company to employ or
discharge any person with or without cause, or to discipline any Employee.
     8.8 Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company, the Committee nor any individual
acting as an employee or agent of either of them shall be liable to any
Participant, Employee or beneficiary for any claim, loss,

101



--------------------------------------------------------------------------------



 



liability or expense incurred in connection with the Plan, except when the same
shall have been judicially determined to be due to the gross negligence or
willful misconduct of such person.
     8.9 Incapacity of Participant or Beneficiary. If any person entitled to
receive a payment under the Plan is physically or mentally incapable of
personally receiving and giving a valid receipt for any payment due (unless
prior claim therefor shall have been made by a duly qualified guardian or other
legal representative), then, unless and until claim therefor shall have been
made by a duly appointed guardian or other legal representative of such person,
the Company may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Company
and the Plan therefor.
     8.10 Corporate Successors. The Plan shall not be automatically terminated
by a transfer or sale of assets of the Company or by the merger or consolidation
of the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate in accordance with the
provisions of Section 7.2.
SIGNATURES
     IN WITNESS WHEREOF, the Company has caused this Amended and Restated
Supplemental Executive Retirement Plan to be executed by its duly authorized
officers, this day of                     , 1998, but effective as of January 1,
1997.

                  HORIZON BANCORP    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

          ATTEST: [SEAL]    
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   

SS-2313-2

102